 



EXHIBIT 10.35
HEALTH CARE REIT, INC.
Summary of Director Compensation
     For each calendar year, each non-employee member of the Board of Directors
of Health Care REIT, Inc. (the “Company”) will receive an annual retainer of
$45,000, payable in equal quarterly installments. Additionally, each of the
chairs of the Audit Committee and the Compensation Committee will receive an
additional retainer of $10,000, the chair of the Nominating/Corporate Governance
Committee will receive an additional retainer of $7,500 and the presiding
director of executive sessions of non-employee directors will receive an
additional retainer of $2,500. If the Board of Directors holds more than four
meetings in a year, each non-employee member of the Board will receive $1,500
for each meeting attended in excess of four meetings. With respect to the Audit,
Compensation, Executive and Nominating/Corporate Governance Committees, if any
of these committees holds more than four meetings in a year, each non-employee
member of these committees will receive $1,000 for each meeting attended in
excess of four meetings.
     In each calendar year and until otherwise determined by the Compensation
Committee of the Board of Directors, each of the non-employee directors will
receive a grant of deferred stock units with a value of $70,000, pursuant to the
Company’s 2005 Long-Term Incentive Plan. The deferred stock units will be
convertible into shares of common stock of the Company in three equal
installments on the first three anniversaries of the date of the grant.
Recipients of the deferred stock units also will be entitled to dividend
equivalent rights.

